               Case 1-19-13897-cjf                 Doc 1        Filed 11/20/19 Entered 11/20/19 15:43:05                               Desc Main
                                                                Document     Page 1 of 24

Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WISCONSIN

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     TODD                                                            STACY
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        ALLEN                                                           RENE
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   BARNHARDT                                                       BARNHARDT
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3058                                                     xxx-xx-9412
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
              Case 1-19-13897-cjf               Doc 1        Filed 11/20/19 Entered 11/20/19 15:43:05                              Desc Main
                                                             Document     Page 2 of 24
Debtor 1   TODD ALLEN BARNHARDT
Debtor 2   STACY RENE BARNHARDT                                                                       Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 1824 SHERWOOD BOULEVARD
                                 EAU CLAIRE, WI 54703
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 EAU CLAIRE
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
              Case 1-19-13897-cjf                Doc 1        Filed 11/20/19 Entered 11/20/19 15:43:05                                Desc Main
                                                              Document     Page 3 of 24
Debtor 1    TODD ALLEN BARNHARDT
Debtor 2    STACY RENE BARNHARDT                                                                          Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                                                                                                                  AS SURETY
                                              Debtor      LMLC FRANCHISING, LLC                                        Relationship to you        FOR
                                                          WESTERN DISTRICT
                                              District    OF WISCONSIN                  When                           Case number, if known      PENDING
                                              Debtor      See Attachment                                               Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 1-19-13897-cjf                Doc 1         Filed 11/20/19 Entered 11/20/19 15:43:05                             Desc Main
                                                               Document     Page 4 of 24
Debtor 1    TODD ALLEN BARNHARDT
Debtor 2    STACY RENE BARNHARDT                                                                           Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
              Case 1-19-13897-cjf                  Doc 1       Filed 11/20/19 Entered 11/20/19 15:43:05                             Desc Main
                                                               Document     Page 5 of 24
Debtor 1    TODD ALLEN BARNHARDT
Debtor 2    STACY RENE BARNHARDT                                                                       Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 1-19-13897-cjf               Doc 1       Filed 11/20/19 Entered 11/20/19 15:43:05                                     Desc Main
                                                            Document     Page 6 of 24
Debtor 1    TODD ALLEN BARNHARDT
Debtor 2    STACY RENE BARNHARDT                                                                          Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ TODD ALLEN BARNHARDT                                          /s/ STACY RENE BARNHARDT
                                 TODD ALLEN BARNHARDT                                              STACY RENE BARNHARDT
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     November 20, 2019                                 Executed on     November 20, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 1-19-13897-cjf                 Doc 1          Filed 11/20/19 Entered 11/20/19 15:43:05                            Desc Main
                                                                 Document     Page 7 of 24
Debtor 1   TODD ALLEN BARNHARDT
Debtor 2   STACY RENE BARNHARDT                                                                           Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ STEVEN C. OPHEIM                                               Date         November 20, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                STEVEN C. OPHEIM
                                Printed name

                                DUDLEY AND SMITH, P.A.
                                Firm name

                                101 EAST FIFTH STREET
                                SUITE 2602
                                ST. PAUL, MN 55101
                                Number, Street, City, State & ZIP Code

                                Contact phone     651-291-1717                               Email address         sopheim@dudleyandsmith.com
                                1031513 WI
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                      Case 1-19-13897-cjf         Doc 1         Filed 11/20/19 Entered 11/20/19 15:43:05                            Desc Main
                                                                Document     Page 8 of 24
Debtor 1         TODD ALLEN BARNHARDT
Debtor 2         STACY RENE BARNHARDT                                                                 Case number (if known)


Fill in this information to identify your case:

Debtor 1                 TODD ALLEN BARNHARDT
                         First Name               Middle Name             Last Name

Debtor 2                 STACY RENE BARNHARDT
(Spouse if, filing)      First Name               Middle Name             Last Name


United States Bankruptcy Court for the:    WESTERN DISTRICT OF WISCONSIN

Case number
(if known)                                                                                                                     Check if this is an
                                                                                                                               amended filing


                                                           FORM 101. VOLUNTARY PETITION

                                                        Pending Bankruptcy Cases Attachment



Debtor         LMLC FRANCHISING, LLC                                                  Relationship to you               AS SURETY FOR
               WESTERN DISTRICT OF
District       WISCONSIN                                  When                        Case number, if known             PENDING
Debtor         LMLC HOLDINGS, INC.                                                    Relationship to you               AS SURETY FOR
               WESTERN DISTRICT OF
District       WISCONSIN                                  When                        Case number, if known             PENDING
Debtor         LMLC MANAGEMENT, LLC                                                   Relationship to you               AS SURETY FOR
               WESTERN DISTRICT OF
District       WISCONSIN                                  When                        Case number, if known             PENDING




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                               page 8
            Case 1-19-13897-cjf                       Doc 1          Filed 11/20/19 Entered 11/20/19 15:43:05                       Desc Main
                                                                     Document     Page 9 of 24
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of Wisconsin
             TODD ALLEN BARNHARDT
 In re       STACY RENE BARNHARDT                                                                             Case No.
                                                                                   Debtor(s)                  Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     5,003.00
             Prior to the filing of this statement I have received                                        $                     5,003.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           MEDHI SABET - $995.00; DEBTOR - $4,343.00

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               adversary proceeding; or other contested matter.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 20, 2019                                                            /s/ STEVEN C. OPHEIM
     Date                                                                         STEVEN C. OPHEIM
                                                                                  Signature of Attorney
                                                                                  DUDLEY AND SMITH, P.A.
                                                                                  101 EAST FIFTH STREET
                                                                                  SUITE 2602
                                                                                  ST. PAUL, MN 55101
                                                                                  651-291-1717 Fax: 651-223-5055
                                                                                  sopheim@dudleyandsmith.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
    Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                                  Document      Page 10 of 24


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




     ADAM EDWARD URBANCZYK
     AU, LLC
     564 WEST RANDOLPH STREET
     2ND FLOOR
     CHICAGO, IL 60661

     ADEL GHAFFARI
     C/O KAMELI LAW
     17 NORTH STATE STREET, SUITE 1700
     CHICAGO, IL 60602

     ADP
     8100 OLD CEDAR AVENUE SOUTH
     BLOOMINGTON, MN 55425

     ADVANT LLC
     Acct No 3665
     PO BOX 9183380
     CHICAGO, IL 60691

     AHMED ESSAM AMMAR
     KAMELI LAW GROUP, LLC
     17 NORTH STATE STREET
     SUITE 1700
     CHICAGO, IL 60602

     ALI FANI
     C/O KAMELI LAW
     17 NORTH STATE STREET, SUITE 1700
     CHICAGO, IL 60602

     ALI KASHI
     C/O KAMELI LAW
     17 NORTH STATE STREET, SUITE 1700
     CHICAGO, IL 60602

     ALLTRAN COLLECTIONS
     Acct No 0624
     PO BOX 519
     SAUK RAPIDS, MN 56379

     AMAA LLC / MOHMADALI MOMIN
     C/O ALI MOMIN
     470 IMPERIAL LANE
     OAKDALE, MN 55128

     ARIAN LLC
     17 NORTH STATE STREET, SUITE 1700
     CHICAGO, IL 60602

     ARION, L.L.C.
     C/O DAVID C. HURST
     BRUGGEMAN HURST & ASSOC, PC
     20012 WOLF ROAD, SUITE 200
     MOKENA, IL 60448
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 11 of 24



 ARSHIDA LLC
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 ASSOCIATED BANK
 433 MAIN STREET
 GREEN BAY, WI 54301

 AYLIN & RAMTIN LLC
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 BANK OF THE WEST
 Acct No 5054
 C/O MS SERVICES, LLC
 123 WEST 1ST STREET, SUITE 430
 CASPER, WY 82601

 BANK OF THE WEST
 3779 EVERGREEN PARKWAY
 EVERGREEN, CO 80439

 BB MAC


 BILL MCVEY
 19303 FRANKLIN CIRCLE
 OMAHA, NE 68022

 CAPCALL, LLC
 122 EAST 42ND STREET
 SUITE 2112
 NEW YORK, NY 10168

 CAPELLA UNIVERSITY
 Acct No 3058
 225 SOUTH 6TH STREET
 MINNEAPOLIS, MN 55402

 CAPITAL ONE SERVICES, LLC
 Acct No 6224
 PO BOX 70886
 CHAROLETTE, NC 28272-9903

 CAPITAL ONE, N.A.
 Acct No 3649
 PO BOX 71083
 CHARLOTTE, NC 28272-1083

 CAPITAL ONE, N.A.
 Acct No 3918
 PO BOX 71083
 CHARLOTTE, NC 28272-1083
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 12 of 24



 CARECREDIT / SYNCHRONY BANK
 Acct No 4905
 PO BOX 960061
 ORLANDO, FL 32896-0061

 CAROLINA ALCARAZ
 RTR RECOVERY, LLC
 122 EAST 42ND, SUITE 2112
 NEW YORK, NY 10168

 CENTURA KEYSTONE PARENT
 Acct No 7731
 C/O BC SERVICES, INC.
 PO BOX 1317
 LONGMONT, CO 80502-1317

 CHARITY L. PURFEERST


 CLIENT SERVICES INC.
 Acct No 9626
 3451 HARRY S TRUMAN BLVD
 ST. CHARLES, MO 63301-4047

 COLORADO DEPARTMENT OF
 WORKFORCE UNEMPLOYMENT INS
 251 EAST 12TH AVENUE
 DENVER, CO 80203

 COLORADO DEPARTMENT OF LABOR
 633 - 17TH STREET, SUITE 201
 DENVER, CO 80202

 COLORADO DEPARTMENT OF REVENUE
 1881 PIERCE STREET
 DENVER, CO 80214

 COMCAST
 Acct No 8989
 ONE COMCAST CENTER
 PHILADELPHIA, PA 19103

 CORITA SCHILLING
 1604 LYNN AVENUE
 ALTOONA, WI 54702

 CROWN ASSET MANAGEMENT LLC
 Acct No 9206
 C/O MCCARTHY, BURGESS & WOLFF
 26000 CANNON ROAD
 CLEVELAND, OH 44146

 DEVIN BOX
 1639 MURPHY PARKWAY
 EAGAN, MN 55122
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 13 of 24



 DEVIN BOX
 1764 GABBRO TRAIL
 EAGAN, MN 55122

 DIVERSIFIED ADJUSTMENTS
 Acct No 4844
 600 COON RAPIDS BLVD
 COON RAPIDS, MN 55433

 DORNA TAJKARIMI
 C/O KAMELI LAW
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 DORNA TJ, LLC
 17 NORTH STATE STREET
 SUITE 1700
 CHICAGO, IL 60602

 EDRIC MANAGEMENT, INC.


 FERIDOON KARAMATPANAH
 C/O KAMELI LAW
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 FOROUD SHAREGH
 330 SOUTH MICHIGAN AVENUE
 CHICAGO, IL 60604

 FORWARD FINANCING
 C/O DEDICATED COMMERCIAL RECOVERY
 1970 OAKCREST AVENUE, SUITE 217
 ROSEVILLE, MN 55113

 FRANK J. JABLONSKI
 PROGREESSIVE LAW GROUP, LLC
 354 WEST MAIN STREET
 MADISON, WI 53703

 GEICO
 Acct No 6681
 ONE GEICO PLAZA
 BETHESDA, MD 20811-0001

 GENESIS FS CARD SERVICES
 Acct No 3299
 PO BOX 4477
 BEAVERTON, OR 97076-4477

 GENWORTH LIFE AND ANNUITY
 Acct No 5635
 PO BOX 10720
 LYNCHBURG, VA 24506-0720
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 14 of 24



 GM FINANCIAL
 Acct No 8175
 PO BOX 78143
 PHOENIX, AZ 85062-8143

 GREAT LAKES
 Acct No 6131
 PO BOX 7860
 MADISON, WI 53707-7860

 GREAT LAKES
 Acct No 3058
 PO BOX 7860
 MADISON, WI 53707-7860

 GUSTO
 525 - 20TH STREET
 SAN FRANCISCO, CA 94107

 HIGH SPEED CAPITAL
 C/O MAX RECOVERY GROUP LLC
 55 BROADWAY, 3RD FLOOR
 NEW YORK, NY 10006

 IBEX FUNDING GROUP LLC
 323 KINGSTON AVENUE
 BROOKLYN, NY 11213

 ILLINOIS DEPARTMENT OF
 WORKFORCE UNEMPLOYMENT INS
 2 SMOKETREE PLAZA
 NORTH AURORA, IL 60542

 ILLINOIS DEPARTMENT OF LABOR
 160 NORTH LASALLE BOULEVARD
 CHICAGO, IL 60601

 ILLINOIS DEPARTMENT OF REVENUE
 PO BOX 19035
 SPRINGFIELD, IL 62794-9035

 INDIANA DEPARTMENT OF REVENUE
 PO BOX 7222
 INDIANAPOLIS, IN 46207-7222

 INDIANA DEPT OF ECONOMIC SEC
 10 NORTH SENATE AVENUE
 INDIANAPOLIS, IN 46204

 INDIGO
 Acct No 3200
 PO BOX 23039
 COLUMBUS, GA 31902
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 15 of 24



 INTERNAL REVENUE SERVICE
 PO BOX 7346
 PHILADELPHIA, PA 19101-7346

 INTUIT QUICKBOOKS
 2700 COAST AVENUE
 MOUNTAIN VIEW, CA 94043

 JASMINROSE LLC
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 JOSEPH VEENSTRA
 JOHNS, FLAHERTY & COLLINS, S.C.
 205 - 5TH AVENUE SOUTH, SUITE 600
 LACROSSE, WI 54601

 JOSIE MARIE BROTH


 KIA & KAT, LLC
 17 NORTH STATE STREET
 SUITE 1700
 CHICAGO, IL 60602

 KU LLC
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 LCMC HOLDINGS INC.
 PO BOX 1372
 EAU CLAIRE, WI 54702

 LITTLE LINDS LEARNING CENTER -
 ROCKFORD NORTH, LLC
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 LITTLE MINDS LEARING CENTER -
 NAPERVILLE, LLC
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 LITTLE MINDS LEARING CENTER -
 NORTH CHICAGO, LLC
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 LITTLE MINDS LEARNING CENTER
 2190 TORREY PINE DRIVE
 COALMONT, CO 80430
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 16 of 24



 LITTLE MINDS LEARNING CENTER-ONALASKA
 LLC/MOHMADALI MOMIN
 C/O ALI MOMIN
 470 IMPERIAL LANE
 OAKDALE, MN 55128

 LMLC FRANCHISING LLC
 PO BOX 1372
 EAU CLAIRE, WI 54702

 LMLC HOLDINGS, INC.
 1824 SHERWOOD BOULEVARD
 EAU CLAIRE, WI 54703

 LMLC HOLDINGS, INC.
 PO BOX 1372
 EAU CLAIRE, WI 54702

 LMLC MANAGEMENT LLC
 PO BOX 1372
 EAU CLAIRE, WI 54702

 LMLC MANAGEMENT, LLC
 PO BOX 1372
 EAU CLAIRE, WI 54702

 LMLC OF TEXAS, LLC
 C/O STEVE WU
 1717 MORNING GLORY DIRVE
 CORINTH, TX 76210

 LOIS THOMAS
 813 GREY FAWN DRIVE
 OMAHA, NE 68154

 LVNV FUNDING LLC
 Acct No 3665
 C/O GLOBAL CREDIT COLLECTIONS
 PO BOX 6130
 DEARBORN, MI 48121-6130

 MADHI GFOFRANI
 C/O KAMELI LAW
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 MAHER AMOURA
 C/O NADIA AMOURA
 20020 MANDERSON CIRCLE
 ELKHORN, NE 68022

 MALCOM STRANGE DDS
 30960 STAGECOACH BLVD, SUITE W-100
 EVERGREEN, CO 80439
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 17 of 24



 MARENGO AMBULANCE
 Acct No 1438
 970 COURT AVENUE
 MARENGO, IA 52301

 MARYAM MANSOURI TEHRANI
 C/O KAMELI LAW
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 MASOUD SABET
 9158 LARUEL PLAZA
 OMAHA, NE 68134

 MEDHI SABET
 9158 LARUEL PLAZA
 OMAHA, NE 68134

 MINNESOTA DEPARTMENT OF LABOR
 443 LAFAYETTE ROAD
 ST. PAUL, MN 55155

 MINNESOTA REVENUE
 PO BOX 64054
 ST. PAUL, MN 55164-0054

 MM EDUCATION, LLC
 C/O PIMAL PATEL
 PATEL PC
 7324 SOUTHWEST FREEWAY, STE 560
 HOUSTON, TX 77074

 MN DEPARTMENT OF WORKFORCE
 DEVELOPMENT UNEMPLOYMENT INS
 332 MINNESOTA STREET
 SUITE E200
 ST. PAUL, MN 55101

 MOHAMED JAFFER
 C/O PIMAL PATEL
 PATEL PC
 7324 SOUTHWEST FREEWAY, STE 560
 HOUSTON, TX 77074

 MOHAMMED RAEOUFF
 MAPLEWOOD LANE
 AURORA, CO 80015

 MOJTABA GHOFRANI
 C/O KAMELI LAW
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 18 of 24



 MORTEZA KARAMI
 C/O KAMELI LAW
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 NADIA LLC / NADIA AMOURA
 20020 MANDERSON CIRCLE
 ELKHORN, NE 68022

 NEBRASKA DEPARTMENT OF LABOR
 550 SOUTH 16TH STREET
 LINCOLN, NE 68508

 NEBRASKA DEPARTMENT OF REVENUE
 1313 FARNAM STREET
 SUITE 10
 OMAHA, NE 68102

 NEBRASKA DEPT OF UNEMPLOYMENT
 550 SOUTH 16TH STREET
 LINCOLN, NE 68508

 NOUSHA SABET
 9158 LAUREL PLAZA
 OMAHA, NE 68134

 NOUSHA SABET


 NPAS SOLUTIONS, LLC
 Acct No 5428
 PO BOX 2248
 MARYLAND HEIGHTS, MO 63043-1048

 ONEMAIN FINANCIAL
 Acct No 8722
 PO BOX 64
 EVANSVILLE, IN 47701-0064

 PAYPAL / SYNCHRONY BANK
 Acct No 9206
 PO BOX 960006
 ORLANDO, FL 32896-0006

 PAYPAL / SYNCHRONY BANK
 Acct No 9626
 PO BOX 960006
 ORLANDO, FL 32896-0006

 PAYPAL / SYNCHRONY BANK
 Acct No 9215
 PO BOX 960006
 ORLANDO, FL 32896-0006
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 19 of 24



 PEDIATRIC DENTAL GROUP OF
 EVERGREEN, CO
 30960 STAGECOACH BLVD
 SUITE 100
 EVERGREEN, CO 80439

 PRESBYTERIAN/ST. LUKES MED CTR
 Acct No 5428
 PO BOX 740760
 CINCINNATI, OH 45274-0760

 PROCARE SOFTWARE
 1 WEST MAIN STREET, SUITE 201
 MEDFORD, OR 97501

 PROGRESSIVE INSURANCE
 Acct No 7729
 PO BOX 31260
 TAMPA, FL 33631

 PROGRESSIVE LAW GROUP LLC
 1570 OAK AVENUE, SUITE 103
 EVANSTON, IL 60201

 PROGRESSIVE UNIVERSAL INS CO
 Acct No 2425
 C/O CREDIT COLLECDTION SERVICES
 725 CANTON STREET
 NORWOOD, MA 02062

 PROPERTY DYNAMICS
 55 EAST MONROE STREET
 CHICAGO, IL 60603

 RGH, LLC
 17 NORTH STATE STREET
 SUITE 1700
 CHICAGO, IL 60602

 RIVERBEND RENTALS & PROPERTY MGMT
 2601 MORNINGSIDE DRIVE
 EAU CLAIRE, WI 54703

 ROYAL CREDIT UNION
 419 NORTH HASTINGS PLACE
 EAU CLAIRE, WI 54703

 SAAS LLC / MOHMADALI MOMIN
 C/O ALI MOMIN
 470 IMPERIAL LANE
 OAKDALE, MN 55128

 SCOTT SELCHERT
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 20 of 24



 SEPIDEH NOEKAH
 330 SOUTH MICHIGAN AVENUE
 CHICAGO, IL 60604

 SHABNAM ARABPOUR
 C/O KAMELI LAW
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 SIAVASH KHOSRAVI
 C/O KAMELI LAW
 17 NORTH STATE STREET, SUITE 1700
 CHICAGO, IL 60602

 SIMA SABET
 9158 LARUEL PLAZA
 OMAHA, NE 68134

 SPENCE PETROS
 2207 STILLING LANE
 MCHENRY, IL 60050

 SPENCER GOHRE
 7625 WEST 84TH STREET
 BLOOMINGTON, MN 55438

 SPRINT WIRELESS EXPRESS
 3545 GATEWAY DRIVE
 EAU CLAIRE, WI 54701

 SYSCO
 Acct No 5998
 2400 COUNTY ROAD J
 ST. PAUL, MN 55112

 SYSCO CORPORATION/CREDITOR ADJ BUREAU
 Acct No 5998
 C/OLAW OFFICES OF KENNETH J. FREED
 14226 VENTURA BLVD
 PO BOX 5914
 SHERMAN OAKS, CA 91413

 TAHER KAMELI
 KAMELI & ASSOCIATES, PC
 1319 SOUTH STATE STREET
 SUITE C-2
 CHICAGO, IL 60605

 TRINA SANDLIE
 114 CANTERBURY ROAD
 CIRCLE PINES, MN 55014

 US BANK
 1101 PEARSON DRIVE
 HUDSON, WI 54016
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 21 of 24



 WEBBANK
 Acct No 3665
 215 SOUTH STATE STREET
 SUITE 1000
 SALT LAKE CITY, UT 84111

 WI DEPARTMENT OF LABOR
 201 EAST WASHINGTON AVENUE
 SUITE A300
 MADISON, WI 53703

 WI DEPT OF WORKFORCE DEVELOP
 UNEMPLOYMENT INSURANCE
 COLLECTIONS - TAX
 PO BOX 8914
 MADISON, WI 53708

 WI DEVELOPMENT LLC
 2001 TWILITE AVENUE
 LA CRESCENT, MN 55947

 WISCONSIN DEPARTMENT OF REVENUE
 PO BOX 8966
 MADISON, WI 53708-8966

 XCEL ENERGY
 Acct No 4844
 PO BOX 840
 DENVER, CO 80201

 YASEEN JAFFER
 C/O PIMAL PATEL
 PATEL PC
 7324 SOUTHWEST FREEWAY, STE 560
 HOUSTON, TX 77074

 YASEEN JAFFER
 C/O PATEL LAW
 7324 SOUTHWEST FREEWAY
 SUITE 560
 HOUSTON, TX 77074

 YELLOWSTONE CAPITAL, LLC
 30 BROAD STREET
 14TH FLOOR, SUITE 1462
 NEW YORK, NY 10004
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 22 of 24
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 23 of 24
Case 1-19-13897-cjf   Doc 1    Filed 11/20/19 Entered 11/20/19 15:43:05   Desc Main
                              Document      Page 24 of 24
